IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-60182
                          Summary Calendar



                         TITO GIRON-ESCOBAR,

                                                            Petitioner,

                                 versus


               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                            Respondent.

                        --------------------
               Petition for Review of an Order of the
                   Board of Immigration Appeals
                         BIA No. A75 205 463
                        --------------------
                            March 12, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Alberto Giron, aka Tito Giron-Escobar, petitions this

court to review the decision of Board of Immigration Appeals (BIA)

denying his applications for asylum, withholding deportation, and

voluntary   departure.    Much   of   Giron’s   appeal   challenges   the

Immigration Judge’s adverse credibility determination regarding his

testimony. We will not, however, review such determinations. Chun

v. INS, 40 F.3d 76, 78 (5th Cir. 1994).     Because Giron presents no

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60182
                                 -2-

other evidence upon which to base his asylum application, the BIA’s

denial of his asylum application is supported by substantial

evidence.   Id. at 78-79.    Additionally, we lack jurisdiction to

review Giron’s argument that the BIA erred in denying his request

for voluntary departure.    8 U.S.C. § 1252(a)(2)(B) (referring to 8

U.S.C. § 1229(c)).

     Giron’s petition for review is DENIED.